UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4545


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODERICK LAMART FORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00870-RBH-4)


Submitted:    November 30, 2009            Decided:   December 14, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis M. Hart, Washington, D.C., for Appellant.      W. Walter
Wilkins, United States Attorney, Columbia, South Carolina; Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roderick    Lamart      Ford        pled   guilty      to   conspiracy      to

distribute and possess with intent to distribute more than fifty

grams of crack cocaine, in violation of 21 U.S.C. § 846 (2006).

The district court denied Ford’s motion to withdraw his guilty

plea   and    sentenced       him    to    the     statutory        mandatory    minimum

sentence of 240 months.              See 21 U.S.C.A. §§ 841(b)(1)(A), 851

(West Supp. 2009).           On appeal, Ford contends that he should have

been   allowed    to    withdraw      his        plea   on    the    ground     that    the

mandatory minimum sentence of twenty years violates his equal

protection and due process rights.                  Finding no reversible error,

we affirm.

             Ford asserts that the statutory sentencing disparity

between crack and powder cocaine offenses is unconstitutional.

Ford   relies    on    the    fact    that       courts      are    lowering,    or    even

eliminating, the crack-to-powder-cocaine ratio in sentencing and

argues that the statute also should treat the drugs the same so

that    there         will     be     no         disproportionate          impact        on

African-American defendants.                Because Ford does not argue on

appeal that the district court abused its discretion in applying

the factors set forth in United States v. Thompson-Riviere, 561

F.3d 345, 348 (4th Cir. 2009), when ruling on his motion to

withdraw, we conclude that he has forfeited appellate review of

the court’s application of those factors.                          See Edwards v. City

                                             2
of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting that

issues not briefed or argued are deemed abandoned).

             Ford’s     argument       that         the    crack-to-powder-cocaine

sentencing     disparity       is    unconstitutional           essentially      is   an

attack on his sentence, not on his guilty plea.                         We repeatedly

have     rejected     claims   that     the        sentencing    disparity       between

powder     cocaine     and     crack     offenses          violates     either     equal

protection or due process.             See, e.g., United States v. Perkins,

108 F.3d 512, 518-19 & n.34 (4th Cir. 1997); United States v.

Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996) (en banc).                           To the

extent that Ford seeks to have us reconsider these decisions, a

panel of this court cannot overrule the decision of a prior

panel.      United States v. Simms, 441 F.3d 313, 318 (4th Cir.

2006).

             Furthermore,      the     2007    amendments       to    the   sentencing

guidelines     have      no    effect         on     the     constitutionality        or

applicability of the statutory mandatory minimum sentences for

crack offenses.         Although Ford refers to the Supreme Court’s

decisions in Spears v. United States, 129 S. Ct. 840 (2009), and

Kimbrough v. United States, 552 U.S. 85 (2007), to bolster his

equal    protection     argument,      this        reference    is    misplaced.      In

fact, the Supreme Court explicitly stated in Kimbrough that even

after the 2007 amendments, “district courts are constrained by

the mandatory minimum[] [sentences] Congress prescribed . . . .”

                                          3
Id. at 108; see United States v. McClellon, 578 F.3d 846, 861

(8th   Cir.    2009)    (rejecting   equal     protection     and   due   process

challenge to § 841 and stating that “while there is proposed

legislation      in    Congress   that       may   remedy    the    problems   in

question, these actions remain mere proposals, and it is not the

province of this court to anticipate and implement what may or

may not occur in Congress”).

              Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                         4